Exhibit 10.2
EXECUTION VERSION
Loan Guarantee
     This Loan Guarantee (this “Guarantee”) is made as of 30th May, 2008, by AMB
Property, L.P. (“AMB LP”), a Delaware limited partnership, having an address at
Pier 1, Bay 1, San Francisco, California 94111 (the “Guarantor”), for the
benefit of the Facility Agent and the Lenders that are from time to time parties
to that certain agreement, dated as of 30th May, 2008, among AMB Fund Management
S.à r.l. acting on behalf of AMB Europe Fund I FCP-FIS as the Logistics Fund and
AMB Agent, AMB LP as the Loan Guarantor, the financial institutions listed
therein as Original Lenders and ING Real Estate Finance N.V. as the Facility
Agent (the “AMB LP Guaranteed Facility Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
AMB LP Guaranteed Facility Agreement.
W i t n e s s e t h
     Whereas, the Lenders have agreed to make available to the Borrowers the
Facility under the AMB LP Guaranteed Facility Agreement;
     Whereas, the Guarantor is or will be the direct or indirect owner of equity
interests of the Borrowers;
     Whereas, as a condition to the availability of the Facility, the Facility
Agent and the Lenders have required that the Guarantor execute and deliver this
Guarantee; and
     Now Therefore, in consideration of the premises and the benefits to be
derived from the Lenders making the Facility available to the Borrowers, and in
order to induce the Facility Agent and the Lenders to enter into the AMB LP
Guaranteed Facility Agreement and the other Finance Documents, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees as follows:

1.   The Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all obligations of
any Borrower, in its capacity as such, in respect of all amounts outstanding
from time to time under all Loans advanced to that Borrower now or hereafter
existing under the Finance Documents, and any and all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Facility Agent and the Lenders in enforcing their
rights under this Guarantee (all of the foregoing obligations being the
“Guaranteed Obligations”) and the amounts payable by the Guarantor hereunder
shall be payable within two Business Days of demand.

2.   It is agreed that the Guaranteed Obligations of the Guarantor hereunder are
primary, and this Guarantee shall be enforceable against the Guarantor and its
respective successors and assigns without the necessity for any suit or
proceeding of any kind or nature whatsoever brought by the Facility Agent or any
of the Lenders against any Borrower or its successors or assigns or any other
party or against any security for the payment and performance of the Guaranteed
Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guarantee or of any notice
or

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

    demand to which the Guarantor might otherwise be entitled (including,
without limitation, diligence, presentment, notice of maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in any Borrower’s financial condition and any other fact which
might materially increase the risk to the Guarantor), all of which the Guarantor
hereby expressly waives; and the Guarantor hereby expressly agrees that the
validity of this Guarantee and the obligations of the Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Facility Agent or any of the
Lenders against any Borrower or its successors or assigns, any of the rights or
remedies reserved to the Facility Agent or any of the Lenders pursuant to the
provisions of the Finance Documents. The Guarantor agrees that any notice or
directive given at any time to the Facility Agent or any of the Lenders which is
inconsistent with the waiver in the immediately preceding sentence shall be void
and may be ignored by the Facility Agent and the Lenders, and, in addition, may
not be pleaded or introduced as evidence in any litigation relating to this
Guarantee for the reason that such pleading or introduction would be at variance
with the written terms of this Guarantee, unless the Facility Agent has
specifically agreed otherwise in a writing, signed by a duly authorized officer.
The Guarantor specifically acknowledges and agrees that the foregoing waivers
are of the essence of this transaction and that, but for this Guarantee and such
waivers, the Facility Agent and the Lenders would not make the Facility
available to the Borrowers.

3.   The Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshaling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by the Guarantor of its obligations under, or
the enforcement by the Facility Agent or any of the Lenders of, this Guarantee.
The Guarantor further covenants and agrees not to set up or claim any defense,
counterclaim, offset, setoff or other objection of any kind to any action, suit
or proceeding in law, equity or otherwise, or to any demand or claim that may be
instituted or made by the Facility Agent or any of the Lenders other than the
defense of the actual timely payment and performance by the applicable Borrower
of the Guaranteed Obligations hereunder; provided, however, that the foregoing
shall not be deemed a waiver of the Guarantor’s right to assert any compulsory
counterclaim, if such counterclaim is compelled under local law or rule of
procedure, nor shall the foregoing be deemed a waiver of the Guarantor’s right
to assert any claim which would constitute a defense, setoff, counterclaim or
cross-claim of any nature whatsoever against the Facility Agent or any Lender in
any separate action or proceeding. The Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guarantee are not
subject to any counterclaims, offsets or defenses against the Facility Agent or
any Lender of any kind.

4.   The Guarantor acknowledges and agrees that:

  (a)   ING Real Estate Finance N.V. acts as agent for each of the Lenders;

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

  (b)   it will not raise as a defence (or as a part of a defence), at any time
(and waives any and all rights thereto):

  (i)   the agency relationship as described in (a); or     (ii)   that the
loss, for which ING Real Estate N.V. may claim for in accordance with this
Guarantee, is not directly incurred by ING Real Estate Finance N.V..

5.   The provisions of this Guarantee are for the benefit of the Facility Agent
and the Lenders and their successors and permitted assigns, and nothing herein
contained shall impair as between the Borrowers and the Facility Agent and the
Lenders, as applicable, the obligations of the Borrowers under the Finance
Documents.

6.   Until this Guarantee is terminated pursuant to the terms hereof, this
Guarantee shall be a continuing, unconditional and absolute Guarantee and the
liability of the Guarantor hereunder shall in no way be terminated, affected,
modified, impaired or diminished by reason of the happening, from time to time,
of any of the following, all without notice or the further consent of the
Guarantor:

  (a)   any assignment, amendment, modification or waiver of or change in any of
the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Finance Documents or the invalidity or unenforceability of
any of the foregoing; or     (b)   any extension of time that may be granted by
the Facility Agent to any Borrower, the Guarantor, or their respective
successors or assigns, heirs, executors, administrators or personal
representatives; or     (c)   any action which the Facility Agent may take or
fail to take under or in respect of any of the Finance Documents or by reason of
any waiver of, or failure to enforce any of the rights, remedies, powers or
privileges available to the Facility Agent under this Guarantee or available to
the Facility Agent at law, equity or otherwise, or any action on the part of the
Facility Agent granting indulgence or extension in any form whatsoever; or    
(d)   any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Facility Agent and/or the
Lenders have been granted a lien or security interest to secure any indebtedness
of any Borrower to the Facility Agent and/or the Lenders; or     (e)   any
release of any person or entity who may be liable in any manner for the payment
and collection of any amounts owed by any Borrower to the Facility Agent and/or
the Lenders; or     (f)   the application of any sums by whomsoever paid or
however realized to any amounts owing by any Borrower to the Facility Agent
and/or the Lenders under the Finance Documents in such manner as the Facility
Agent shall determine in its sole discretion; or

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

  (g)   any Borrower’s or the Guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of any Borrower’s or the Guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting any Borrower or the Guarantor or any of the assets of any
of them, including, without limitation, (i) the release or discharge of any
Borrower or the Guarantor from the payment and performance of their respective
obligations under any of the Finance Documents by operation of law, or (ii) the
impairment, limitation or modification of the liability of any Borrower or the
Guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Finance Documents, or the Guarantor’s liability
under this Guarantee, resulting from the operation of any present or future
provisions of the Bankruptcy Code or other present or future federal, state or
applicable statute or law or from the decision in any court; or     (h)   any
improper disposition by any Borrower of the proceeds of the Loans, it being
acknowledged by the Guarantor that the Facility Agent or any Lender shall be
entitled to honor any request made by any Borrower for a disbursement of such
proceeds and that neither the Facility Agent nor any Lender shall have any
obligation to see the proper disposition by any Borrower of such proceeds.

7.   Until this Guarantee is terminated pursuant to the terms hereof, the
Guarantor agrees that if at any time all or any part of any payment at any time
received by the Facility Agent from any Borrower or the Guarantor under or with
respect to this Guarantee is or must be rescinded or returned by the Facility
Agent or any Lender for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of any Borrower or the Guarantor),
then the Guarantor’s obligations hereunder shall, to the extent of the payment
rescinded or returned, be deemed to have continued in existence notwithstanding
such previous receipt by such party, and the Guarantor’s obligations hereunder
shall continue to be effective or reinstated, as the case may be, as to such
payment, as though such previous payment had never been made.

8.   Until this Guarantee is terminated pursuant to the terms hereof, the
Guarantor (i) shall have no right of subrogation against any Borrower or any
entity comprising the same by reason of any payments or acts of performance by
the Guarantor in compliance with the obligations of the Guarantor hereunder,
(ii) waives any right to enforce any remedy which the Guarantor now or hereafter
shall have against any Borrower or any entity comprising same by reason of any
one or more payment or acts of performance in compliance with the obligations of
such the Guarantor hereunder and (iii) from and after an Event of Default,
subordinates any liability or indebtedness of any Borrower or any entity
comprising same now or hereafter held by such the Guarantor or any affiliate of
such the Guarantor to the obligations of any Borrower under the Finance
Documents. The foregoing, however, shall not be deemed in any way to limit any
rights that the Guarantor may have at law or in equity with respect to any other
partners, members or other interest holders of any Borrower.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

9.   The Guarantor and Facility Agent each acknowledge and agree that this
Guarantee is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Facility Agent
and/or the Lenders from any Borrower under the provisions of any Finance
Document.

10.   Subject to the terms and conditions of the AMB LP Guaranteed Facility
Agreement relating to transfers and assignments, and in conjunction therewith,
the Facility Agent or any Lender may assign any or all of its rights under this
Guarantee to any person to whom it is making and permitted to make a transfer or
assignment under the AMB LP Guaranteed Facility Agreement. In the event of any
such assignment, the Facility Agent shall give the Guarantor prompt notice of
same. If the Facility Agent elects to sell all the Loans or participations in
the Loans and the Finance Documents, including this Guarantee, the Facility
Agent or any Lender may forward to each purchaser and prospective purchaser all
documents and information relating to this Guarantee or to the Guarantor,
whether furnished by any Borrower or the Guarantor or otherwise, subject to the
terms and conditions of the AMB LP Guaranteed Facility Agreement.

11.   The Guarantor agrees, upon the written request of the Facility Agent, to
execute and deliver to the Facility Agent, from time to time, any modification
or amendment hereto or any additional instruments or documents reasonably
considered necessary by the Facility Agent or its counsel to cause this
Guarantee to be, become or remain valid and effective in accordance with its
terms, provided, that, any such modification, amendment, additional instrument
or document shall not increase the Guarantor’s obligations or diminish its
rights hereunder and shall be reasonably satisfactory as to form to the
Guarantor and to the Guarantor’s counsel.

12.   This Guarantee and the AMB LP Guaranteed Facility Agreement contains the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to such subject matter and may not be
modified, amended, supplemented or discharged except by a written agreement
signed by the Guarantor and the Facility Agent.

13.   If all or any portion of any provision contained in this Guarantee shall
be determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guarantee and the remaining provisions and portions thereof shall
continue in full force and effect.

14.   This Guarantee may be executed in counterparts which together shall
constitute the same instrument.

15.   All notices, requests and other communications to any party hereunder
shall be in writing (including bank wire, telex, facsimile transmission followed
by telephonic confirmation or similar writing) and shall be addressed to such
party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

     
If to the Guarantor:
  AMB Property, L.P.
 
  c/o AMB Property Corporation

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

     
 
  Pier 1, Bay 1
 
  San Francisco, California 94111
 
  USA
 
  Attention: General Counsel
 
  Facsimile: +1 (415) 394-9001
 
  Telephone: +1 (415) 394-9000
 
   
 
  and
 
   
 
  c/o AMB Property Corporation
 
  Pier 1, Bay 1
 
  San Francisco, California 94111
 
  Attn: Senior Vice President
 
  Capital Markets
 
  Facsimile: +1 (415) 394-9001
 
  Telephone: +1 (415) 394-9000
 
   
If to the
   
Facility Agent to:
  ING Real Estate Finance N.V.
 
  Schenkkade 65
 
  2595AS ’s-Gravenhage
 
  The Netherlands
 
  Attention: Mario van Teijlingen
 
  Facsimile: +31 70 341 9320
 
  Telephone: +31 70 341 8533

Each such notice, request or other communication shall be effective (i) if given
by telex or facsimile transmission, when such telex or facsimile is transmitted
to the telex number or facsimile number specified in this Section 15 and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery, or
(iii) if given by an internationally (if notices are to be sent to a different
country) or nationally recognized overnight carrier, 48 hours after such
communication is deposited with such carrier (72 hours in the case notices are
to be sent to a different country) with postage prepaid delivery, or (iv) if
given by any other means, when delivered at the address specified in this
Section 15.

16.   Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by any Borrower or the Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of the
Guarantor against the Facility Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

17.   This Guarantee shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of the Facility Agent and the Lenders and
their successors and permitted assigns.

18.   The failure of the Facility Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Facility Agent, nor
excuse the

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

    Guarantor from its obligations hereunder. Any waiver of any such right or
remedy to be enforceable against the Facility Agent must be expressly set forth
in a writing signed by the Facility Agent.

19.   THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT REGARD TO CHOICE OF LAW RULES.

  (a)   Any legal action or proceeding with respect to this Guarantee and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guarantee,
the Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. The Guarantor irrevocably consents
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Guarantor at its address for notices set forth
herein. The Guarantor hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guarantee brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Facility Agent to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Guarantor in any other jurisdiction.     (b)   THE GUARANTOR HEREBY WAIVES
ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON
OR ARISING OUT OF THIS GUARANTEE. IT IS HEREBY ACKNOWLEDGED BY THE GUARANTOR
THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE
AGENT TO ACCEPT THIS GUARANTEE AND THAT THE LOANS MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. THE GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT
SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTEE MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.     (c)
  The Guarantor does hereby further covenant and agree to and with the Facility
Agent that the Guarantor may be joined in any action against any Borrower in
connection with the Finance Documents and that recovery may be had against the
Guarantor in such action or in any independent action against the Guarantor
(with respect to the Guaranteed Obligations),

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

      without the Facility Agent first pursuing or exhausting any remedy or
claim against the applicable Borrower or its successors or assigns. The
Guarantor also agrees that, in an action brought with respect to the Guaranteed
Obligations in any jurisdiction, it shall be conclusively bound by the judgment
in any such action by the Facility Agent (wherever brought) against the
applicable Borrower or its successors or assigns, as if the Guarantor was a
party to such action, even though the Guarantor was not joined as a party or
parties in such action.     (d)   The Guarantor agrees to pay all reasonable
expenses (including, without limitation, attorneys’ fees and disbursements)
which may be incurred by the Facility Agent or the Lenders in connection with
the enforcement of their rights under this Guarantee, whether or not suit is
initiated.

20.   Notwithstanding anything to the contrary contained herein, this Guarantee
shall terminate and be of no further force or effect upon full performance and
payment of the Guaranteed Obligations. Upon termination of this Guarantee in
accordance with the terms of this Guarantee, (i) the Guarantor shall be released
from all of its obligations hereunder and (ii) the Facility Agent promptly shall
deliver to the Guarantor such documents as the Guarantor or the Guarantor’s
counsel reasonably may request in order to evidence such termination.

21.   All of the Facility Agent’s rights and remedies under each of the Finance
Documents or under this Guarantee are intended to be distinct, separate and
cumulative and no such right or remedy therein or herein mentioned is intended
to be in exclusion of or a waiver of any other right or remedy available to the
Facility Agent.

22.   Notwithstanding any other provision in this Guarantee, the Facility Agent
hereby acknowledges and agrees on behalf of Facility Agent and the Lenders that
the Facility Agent and the Lenders shall not have any recourse to the
constituent partners, shareholders, members or trustees of the Guarantor (nor to
their respective officers, directors, partners, shareholders, members or
trustees).

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     In Witness Whereof, the parties hereto have executed and delivered this
Guarantee as of the date and year first above written.

            the Guarantor:

AMB Property, L.P.,
a Delaware limited partnership
      By:   AMB Property Corporation,         a Maryland corporation,        its
sole general partner              By:   /s/ Tracy Abels         Name:   Tracy
Abels        Title:   Vice President     

Accepted:
ING Real Estate Finance N.V.,
as Facility Agent

           
By:
  /s/ M. Van Teijlingen   /s/ M. C. Vincentie   
 
 
 
Name: M. Van Teijlingen  
 
M. C. Vincentie  
 
  Title: Director      

 